Citation Nr: 1721957	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  08-29 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an increased rating for a back disability, currently evaluated as 20 percent disabling.

2. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and December 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The Veteran's claims were last remanded by the Board in September 2014 for additional development. 

The claims for entitlement to an increased rating for a back disability and a TDIU originate from a September 2008 VA Form 9 in which the Veteran appealed a January 2008 rating decision. In that September 2008 VA Form 9, the Veteran requested a Board hearing. However, the Veteran did not appear for his July 2011 Board hearing scheduled at the Huntington RO. The Veteran called to cancel and motioned to be rescheduled. The Veterans Law Judge with whom the hearing was scheduled ruled that good cause was not shown and denied the Veteran's motion.

The Veteran also filed a November 2014 VA Form 9 appealing a January 2013 denial of service connection for an acquired psychiatric disorder and for the purpose of establishing eligibility to treatment. In that November 2014 VA Form 9 the Veteran requested a videoconference hearing. This issue has not been certified to the Board and the Veteran will be scheduled for a videoconference hearing for those claims; those claims will not be adjudicated in this decision.

The Board notes further, that entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for amputation of the right index finger was denied by the Agency of Original Jurisdiction (AOJ) in a December 2016 rating decision. The Veteran filed a notice of disagreement (NOD) with this decision in March 2017. The AOJ has acknowledged this NOD (see March 2017 VA correspondence). Typically, when there has been an initial AOJ adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to a statement of the case (SOC), and the AOJ's failure to issue an SOC is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999). The AOJ has acknowledged this NOD, and additional action is pending. As such, this situation is distinguishable from Manlincon where an NOD had not been recognized. As the AOJ has acknowledged the Veteran's NOD, Manlincon is not applicable for this issue. As Manlincon is not applicable, the Board declines to remand the issue of entitlement to VA compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for amputation of the right index finger. This matter is referred to the AOJ to continue any development that is indicated to include the issuance of an SOC, if appropriate.  See also VA Report of Contact dated in March 2017.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Since the AOJ last considered entitlement to an increased rating for a back disability and a TDIU in a February 2017 supplemental statement of the case (SSOC), additional relevant evidence has been associated with the record on appeal, including VA medical examinations in March 2017 that addresses the current severity of the Veteran's back disability and other service-connected disabilities. 

The Veteran's substantive appeal for those two issues was received in September 2008. This additional, relevant evidence must be considered by the AOJ in the first instance, and an SSOC issued to the Veteran. 38 C.F.R. §§ 19.31, 19.38 (2016).

Additionally, subsequent to the last VA examination for the Veteran's back, the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. A review of the claims file reveals that the March 2017 VA examination reports include only active range of motion findings and does not include range of motion findings for passive range of motion although the report does specify that the results are weight-bearing.  After reviewing the VA spine examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia. As the previous VA spine examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the back disability claim.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected back disability. The Veteran's electronic claims file should be made available for review, and the examination reports should reflect that such review occurred.

Range of motion should be reported in degrees, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss. 

The examiner(s) should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes. The examiner should specifically test for objective evidence of radiculopathy in the legs and indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

All objective and subjective symptoms should be reported in detail.

2.  For the issues of entitlement to an increased rating for a back disability and a TDIU, after reviewing the record in its entirety and conducting any additional evidentiary development deemed necessary, the AOJ should readjudicate the claims. If the benefit sought by the appellant remains denied, he and his representative must be provided a SSOC and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).



